Citation Nr: 0905050	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for eye disorders, to 
include diplopia and blurry vision, status post strabismus 
surgery of the right eye, and medial rectus recession of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in New Orleans, Louisiana, which denied the 
veteran's claim for service connection for disabilities of 
the right and left eyes.

In July 2006 and April 2008, this matter was remanded for 
additional evidentiary development.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's strabismus is a congenital defect.

2.  There is at least an approximate balance of positive and 
negative evidence regarding whether the veteran's current 
diplopia is the result of a superimposed injury during 
service.

2.  The preponderance of the evidence is against finding that 
the veteran's current bilateral watering/tearing, blurred 
vision, halos around lights and loss of night vision is the 
result of an injury superimposed over his congenital defect, 
or is otherwise related to a disease, injury or event in 
service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, the veteran's 
current diplopia is related to service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The veteran's current bilateral watering/tearing, blurred 
vision, halos around lights and loss of night vision was 
neither incurred in, related to, nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C. F. R. §§ 3.102, 3.159, 3.303, 
3.304, 4.9 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2002.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b) (2008). 

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

With respect to the Dingess requirements, the veteran was 
notified in an August 2006 letter of the evidence necessary 
to establish the disability rating and effective date 
elements of an award, should his claims be granted.  VA did 
not, however, provide such notice to the veteran prior to the 
RO decision that is the subject of this appeal.  To the 
extent that the deficiency with regard to the Dingess 
requirements raises a presumption of prejudice, the record 
reflects that the veteran was provided ample opportunity to 
respond to the notice, and that he in fact did respond, and 
his claim was ultimately readjudicated following this notice.  
As the Board finds that the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, any defect in the timeliness of the 
Dingess notice did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).



        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
("VAMC") and private physician treatment records, and VA 
examination reports dated September 2001, October 2002, 
January 2007 and April 2008.  Additionally, the claims file 
contains the veteran's statements in support of his claim. 

The Board notes that this case remanded in April 2008 due to 
deficiencies in previous examinations.  In particular, it was 
noted that the most recent VA examination conducted in 
January 2007 contained an opinion on etiology, but the 
examiner did not provide a rationale or discuss a previous 
opinion rendered in 2002, as he had been instructed in a 
previous Board remand.

The Board has reviewed the report of the most recent VA 
examination conducted in April 2008 as a consequence of the 
remand earlier that month.  It appears that a thorough VA 
examination was conducted, and that the examiner did provide 
a rationale for his conclusions.  Although the VA examiner 
did fail to comply with the Board's instructions in part by 
failing to explicitly reconciling his opinions with previous 
ones of record, it appears that the VA examiner was clearly 
aware of those opinions and took them into account in 
rendering his own.  For this reason, and because the examiner 
did provide a rationale for his own conclusions, the Board 
finds that this report substantially complies with the 
Board's April 2008 remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

VA regulations provide that congenital or developmental 
defects, such as strabismus (a condition where the eyes are 
not properly aligned with each other, causing improper 
binocular vision), are not diseases or injuries within the 
meaning of the applicable legislation for disability 
compensation purposes, and thus are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997).  However, if, during service, a 
disease or injury is superimposed over the congenital or 
developmental defect, service connection may be warranted for 
the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  
See also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

III.  Entitlement to service connection for eye disorders

The veteran is seeking service connection for various eye 
complaints.  As will be discussed in greater detail below, 
the veteran has been diagnosed with strabismus.  A review of 
his medical records reveals that strabismus is a condition in 
which the eyes are misaligned and point in different 
directions.  When an eye is turned inward, the condition is 
identified as esotropia, and when turned outward, it is 
called exotropia.

Medical records also reflect that the veteran has been given 
a diagnosis of diplopia (double-vision), and that he has 
reported various other subjective complaints, such as blurred 
vision, halo vision, loss of night vision, and excessive 
watering in his eyes.  

The veteran essentially acknowledges that he has had 
strabismus since birth, but he contends that his double 
vision and the other current symptoms in his eyes are the 
result of the second of two in-service surgeries to correct 
esotropia and asthenopia (eye strain) of the right eye, and 
post medial rectus recession of the left eye.  He states that 
although he was informed by his surgeon that diplopia could 
be a side effect of the surgery and would disappear within 
six months, he has regularly experienced the condition ever 
since the procedure, and that beginning in 2000, its 
occurrences have significantly increased.  

Prior to analyzing the merits of his appeal, the Board will 
briefly summarize the relevant medical evidence of record.

a)	Factual Background

The veteran's service treatment records reveal that abnormal 
ocular motility was noted during his February 1981 entrance 
examination, which also revealed a finding of esotropia in 
the left eye.  A 1997 treatment record indicates that the 
veteran had esotropia at birth.  On the accompanying medical 
history report, the veteran indicated that he had undergone 
several eye surgeries prior to service, including in 1963, 
1966, possibly in 1972 and in 1976.  An August 1982 
examination also noted an eye operation in childhood for 
esotropia, and a July 1991 medical history report noted 
surgical correction of strabismus at 18 months, 5 years, 12 
years and 16 years old.  In October 1996, the veteran 
underwent a medial rectus recession of the left eye.  It was 
also noted that he had a history of mild amblyopia (lazy-
eye).  In a May 2000 letter, Dr. J. Boatwright, a private 
physician, indicated that he had recently examined the 
veteran, and noted that he had undergone four previous 
strabismus surgeries, the most recent of which was in 1998.  
The diagnosis was V-pattern consecutive esotropia with 
increasing asthenopia, and hypertropia, left eye, with left 
inferior oblique overaction.  Dr. Boatwright recommended that 
the veteran undergo a recess/resect procedure on the right 
eye with bilateral inferior oblique recession.  The Board 
notes that although the actual operative report for the 
veteran's second surgery is not in the service treatment 
records, based on the statements from four physicians who 
later reviewed his medical records and repeatedly referred to 
the procedure, the Board concedes that the veteran did 
undergo a second eye surgery during service.

In September 2001, following his July 2001 service 
separation, the veteran underwent a VA eye examination.  The 
diagnosis was strabismus (esotropia, hypertropia), status 
post strabismus surgery, and hyperopic astigmatism.  However, 
the examiner did not provide an opinion as to whether the 
veteran's eye disorders were related to service.

In October 2002, the veteran underwent a second VA 
examination.  After noting that he had reviewed the veteran's 
complete claims folder, the VA examiner opined that the 
veteran's "eye condition" was not aggravated by service, 
but rather was a normal progression of his congenital 
defects.  However, it appears that the examiner did not 
actually examine the veteran.  He also failed to provide a 
specific diagnosis, or specify which "eye condition" he was 
referring to.

In September 2006, the veteran's private physician, Dr. A. 
Richards, submitted a letter to VA regarding the veteran's 
eye disorders.  (See letter dated August 2006.)  He first 
noted that he had reviewed the veteran's medical history.  He 
said that the veteran had reported the onset of diplopia 
following his second in-service strabismus surgery.  Upon 
examination, he noted that the veteran had diplopia; his 
diagnosis was vertical strabismus called a left hypotropia.  
He also noted that the veteran had undergone LASIK surgery 
after service (See VA examination report, April 2008, 
indicating that the LASIK surgery took place in 2003), and 
was told that he had epithelial down growth, a complication 
of LASIK surgery.  Dr. Richards opined that the veteran had 
diplopia, which he said was more likely than not related to 
his in-service eye surgery.  In support of his conclusion, 
Dr. Richards said that diplopia can occur following 
strabismus surgery in an adult.  He also noted that there was 
no evidence of the veteran having complained of double vision 
prior to that procedure.  He further stated that the alleged 
comment from the veteran's surgeon following the surgery, 
that the diplopia would "go away," gave credence to the 
veteran's claim that the diplopia developed following his in-
service strabismus surgery.  

In January 2007, the veteran underwent another VA 
examination.  The veteran said that he had undergone surgery 
for bilateral strabismus approximately six times, most 
recently in 2000.  He claimed that in addition to diplopia, 
he now experienced bilateral watering/tearing, blurred 
vision, halos around lights and problems with night vision.  
The examiner concluded that the veteran had non-correctable, 
intermittent diplopia.  He also diagnosed intermittent 
exotropia (the opposite of esotropia, where the eyes turn 
outward).  However, he said that he could not resolve the 
issue of whether the veteran's condition was related to his 
in-service strabismus surgery without resorting to 
speculation.  

In April 2008, following a review by Board, which remanded 
the veteran's claim to the RO for further development, the 
veteran underwent a fourth VA examination.  The veteran 
claimed that he experienced bilateral watering/tearing, 
blurred vision, halos around lights, a lost of night vision 
and double vision.  He said that his most recent strabismus 
surgery was in 2000, and that he had subsequently undergone 
LASIK surgery in 2003.  Upon examination, there were no 
findings of pain or malignant neoplasm of the eye.  The 
examiner also noted that the veteran had a life-long history 
of strabismus with multiple surgeries prior to service.  
After reviewing the veteran's complete claims folder, the VA 
examiner diagnosed the veteran with intermittent diplopia, 
and opined that it was at least as likely as not caused by, 
or was a result of his in-service strabismus surgery.  He 
also diagnosed intermittent exotropia/hypotropia (both forms 
of strabismus), and concluded that they were not related to 
the veteran's in-service procedure, as his strabismus pre-
dated his military service.  

        b.) Analysis

At the outset of this discussion, the Board notes that VA law 
provides that a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304 
(2008).

However, VA regulations further provide that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmation 
evidence is necessary.  Consequently with notation or 
discovery during service of such residual conditions (scars; 
fibrosis of the lungs; atrophies following disease of the 
central or peripheral nervous system; healed fractures; 
absent, displaced or resected parts of organs; super-numerary 
parts; congenital malformations or hemorrhoidal tags or tabs, 
etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that 
they preexisted service.  See 38 C.F.R. § 3.303(c). 

Furthermore, congenial or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  As noted 
above, however, if a disease or injury is superimposed over 
the congenital or developmental defect during service, 
service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, physicians during and after service have 
consistently described the veteran's strabismus as being 
congenital in nature and present since birth.  Thus, the 
pertinent question before the Board is whether a disease or 
injury was superimposed over the veteran's congenital defect 
during service, to include during the surgical procedures 
performed while he was on active duty.  VAOPGCPREC 82-90 
(July 18, 1990).

In this regard, having reviewed the complete record, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether or not the 
veteran's current diplopia is the result of a superimposed 
injury in service.  As previously discussed, the veteran's 
service treatment records revealed that he underwent eye 
surgery in 1996 and 2000.  He has reported that he developed 
diplopia immediately following the 2000 procedure, and he is 
clearly competent to report experiencing a symptom such as 
double-vision.  The veteran's private physician, Dr. 
Richards, found that his current diplopia was more likely 
than not related to his strabismus surgery.  Similarly, the 
doctor that performed the April 2008 VA examination diagnosed 
the veteran with intermittent diplopia, and concluded that it 
was at least as likely as not that the condition was caused 
by his 2000 in-service eye surgery.

The Board essentially concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is generally credible and is supported 
by competent medical opinions suggesting a link between his 
diplopia and active duty service.  As noted, the VA physician 
that conducted the April 2008 examination concluded that it 
was at least as likely as not that his diplopia was related 
to in-service surgery, and his private physician, Dr. 
Richards, also concluded that his diplopia began in service.

The Board has considered the contention of the veteran's 
representative that the April 2008 VA examination was 
inadequate because the examiner concluded that he did not 
have diplopia (see appellant's post-remand brief, January 
2009), but rather, the examiner diagnosed the veteran with 
intermittent diplopia.  It appears that the representative 
was responding to a September 2008 Supplemental Statement of 
the Case in which service connection for diplopia was denied 
on the basis that only occasional or intermittent diplopia 
did not constitute a disability.  The Board finds, however, 
that, as diplopia is a ratable disability under 38 C.F.R. 
§ 4.119, Diagnostic Code 6090 (2008), and the VA examiner 
clearly believed the veteran's diplopia to be recurring, the 
veteran does have a current disability for the purpose of 
establishing service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995).

The Board has also considered the opinion of the January 2007 
VA who examiner concluded that he could not determine whether 
the veteran's current "eye condition" was related to his 
in-service surgery without resorting to speculation.  (See VA 
examination report, January 2007.)  Similarly, the October 
2002 VA examiner wrote that "[i]t is the opinion of this 
examiner that the veteran's eye condition is not aggravated 
by service.  [His] [e]ye condition is a normal progression of 
the defects."  (See VA examination report, October 2002.)  
While these opinions appear to weigh against a finding that 
any of the veteran's current eye complaints are the result of 
a superimposed injury in service, the Board finds that the 
opinions of Dr. Richards and the April 2008 VA examiner at 
least place the evidence in equipoise the question of whether 
his diplopia is the consequence of an injury.

In summary, based on the aforementioned reasons, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the veteran's 
diplopia is the result of a superimposed injury in service.  
Therefore, having resolved doubt in favor of the veteran, the 
Board finds that service connection for diplopia is 
warranted, and, to this extent, the benefit sought on appeal 
is granted. 

As previously discussed, however, in addition to his current 
diplopia, the veteran also contends that he has several other 
eye problems that he believes were caused by his June 2000 
in-service strabismus surgery.  These include blurred vision, 
bilateral watering/tearing, halos around lights and loss of 
night vision.  

Based on a complete review of the evidence of record, the 
Board finds that the greater weight of probative evidence is 
against finding that these complaints were the result of any 
superimposed injury in service, or are otherwise related to 
service.  In this regard, although the April 2008 VA examiner 
found that the veteran's diplopia developed as a consequence 
of his in-service surgery, that examiner offered no similar 
finding with respect to the veteran's complaints of 
watering/tearing, blurred vision, halos around lights and 
loss of night vision as a result of his in-service strabismus 
surgery.  In fact, the examiner specifically found that he 
could not determine whether any of these visual symptoms were 
related to the in-service surgery without resort to 
speculation.  The Board notes that a possible connection or 
one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.

Also of significance is the opinion of Dr. A. Richards, the 
veteran's private treating physician.  After reviewing the 
veteran's medical history and performing a physical 
examination, he unequivocally concluded that his blurry 
vision was not related to his in-service eye surgery, but 
instead was a result of his 2003 LASIK procedure, which 
resulted in a mild epithelial down growth complication.  The 
Board notes that this is contrary to the veteran's contention 
that Dr. Richards opined that his blurred vision was the 
result of his strabismus surgery.  (See veteran's letter, 
November 2008).  A careful review of his August 2006 opinion 
letter reveals that he actually stated the opposite.  
Although Dr. Richards did attribute the diplopia to the in-
service surgery, he clearly opined that the blurred vision 
was not the result of his strabismus surgery, but was 
secondary to his post-service LASIK procedure.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In the instant case, it is clear from the veteran's 
assertions that he advised Dr. Richards of his history of eye 
problems.  In addition, Dr. Richards specifically indicated 
that he had based his opinion on a complete review of the 
veteran's medical history, and he provided a thorough 
rationale for his conclusion.  Thus, the Board finds his 
opinion to be the most probative evidence regarding the 
veteran's claim that his in-service strabismus surgery 
resulted in blurred vision.

With respect to the blurred vision, the Board has also 
considered the veteran's contentions of a continuity of 
symptomatology since service.  However, even where a veteran 
asserted continuity of symptomatology since service, the 
Court has held that medical evidence was ultimately required 
to establish a nexus between the continuous symptomatology 
and the current claimed condition.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Voerth v. West, 13 Vet. App. 117 
(1999).  In this instance, the Board finds that the medical 
opinions discussed above are more persuasive on the matter of 
etiology of the veteran's blurred vision than the veteran's 
lay assertions of continuity of symptomatology since service.

As to the remaining symptoms reported by the veteran, 
including watering/tearing, halos around lights and loss of 
night vision, the Board notes that there is no lay evidence 
of a continuity of symptomatology since service.  Throughout 
his appeal the veteran has reported experiencing both double 
vision and blurred vision since his in-service surgeries.  
However, the remaining complaints were not put forth for 
several years after he filed his initial claim, and he has 
not actually asserted that any of those symptoms have been 
present since his in-service surgeries.  Thus, as there is no 
lay evidence of a continuity of symptomatology, and no 
competent medical evidence otherwise relating these 
complaints to service, including the in-service surgeries, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran current has 
watering/tearing, halos around lights and loss of night 
vision, as a result of any superimposed disease or injury in 
service.

In summary, the Board concludes that the preponderance of the 
evidence does not support the veteran's claim of entitlement 
to service connection for bilateral watering/tearing, blurred 
vision, halos around lights and loss of night vision.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See generally Gilbert, supra; Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for diplopia is granted.

Entitlement to service connection for bilateral 
watering/tearing, blurred vision, halos around lights and 
loss of night vision is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


